UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Development Capital Group, Inc. (Exact name of registrant as specified in its charter) Florida 27-3746561 (State of incorporation or organization) (I.R.S. Employer Identification No.) 6029 Paseo Acampo Carlsbad, California (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Item 1. Description of Registrant’s Securities to be Registered. The description of securities contained in Development Capital, Inc.'s Registration Statement filed with theSecurities and Exchange Commission on August 29, 2011, (File No. 333-174240),declared effective on September 2, 2011, is incorporated by reference into this registration statement. Item 2. Exhibits. Exhibit Item Articles of Incorporation (restated) - State of Florida (filed as Exhibit 3.4 to the Company’s registration statement on Form S-1 as filed on May 15, 2011,and incorporated by reference herein) Amended By-Laws (filed as Exhibit 3.5 to the Company’s registration statement on Form S-1 as filed on May 16, 2011, and incorporated by reference herein) 2 SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Development Capital Group, Inc. Date: December 16, 2011 /s/ Andriy Korobkin Andriy Korobkin, Chief Executive Officer (Principal Executive Officer) 3
